department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 -------------------- conex-148708-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil the honorable sherrod brown united_states senate washington dc attention -------------------- dear senator brown this letter responds to your inquiry dated date submitted on behalf of your constituent ---- ----------------- he requested information about the first-time_homebuyer credit as you requested i responded directly to ---------------- i am enclosing a copy of my response i hope this information is helpful if you have any further questions please call me or ---------------------------- at ---------------- ------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting enclosure o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 -------------------- conex-148708-09 uil ---------------------- ------------------------------------ ----------------------------- dear ---------------- i am responding to your letter to senator sherrod brown about the first-time_homebuyer credit since you have lived in a home that your wife’s parents bought for you and your wife to which they have title you and your wife however pay the mortgage you asked whether you would qualify for the first-time_homebuyer credit if your wife’s parents title the house in your and your wife’s names on date congress provided a first-time_homebuyer credit to certain taxpayers who purchase a principal_residence a taxpayer is eligible to claim the first-time_homebuyer credit if the taxpayer and the taxpayer’s spouse if married has not owned an interest in a principal_residence for the three years ending on the purchase date of the residence the credit equals ten percent of the purchase_price of the residence up to a maximum credit of dollar_figure a taxpayer is not eligible for the credit if the taxpayer purchases the residence from a related_person including the taxpayer’s spouse the taxpayer’s ancestors eg parents and grandparents and the taxpayer’s lineal_descendants eg children and grandchildren sec_36 b and c of the internal_revenue_code code on date congress changed some of the rules and expanded the credit to include a reduced credit for long-time residents of the same principal_residence a taxpayer is eligible to claim the reduced homebuyer credit if the taxpayer and the taxpayer’s spouse if married has owned and used the same home as a principal_residence for any five-consecutive-year period during the eight-year period ending on the purchase date of the new residence this reduced credit equals ten percent of the purchase_price of the residence up to a maximum credit of dollar_figure further for purchases after date in addition to the related_persons listed above a taxpayer is not eligible for either credit if the taxpayer acquires the residence from the his spouse’s ancestors or lineal_descendants sec_36 and c of the code as amended for purposes of this letter we have assumed that your wife’s parents have the burdens and benefits of ownership of the home and thus own the home for federal_income_tax conex-148708-09 purposes you will not qualify for the first-time_homebuyer credit or the long-time resident homebuyer credit if your wife’s parents title the house in your and your wife’s names after date because you would be acquiring the home from your wife’s parents i hope this information is helpful if you have any questions please call -----------------------------at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting cc the honorable sherrod brown attention --------------------
